 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                              Case No.     2:18-CR-280-RSL
10                                                                        2:11-CR-387-RSL
                           Plaintiff,
11
                      v.
12                                                           ORDER DENYING
      DAVID POSEY,                                           DEFENDANT’S MOTION
13
                           Defendant.                        FOR NEW COUNSEL
14
15         This matter comes before the Court on defendant David Posey’s motion for new counsel.
16 Dkt. #52. The motion was filed on March 25, 2019. See id. Defense counsel has since filed a
17 Notice of Appeal to the United States Court of Appeals for the Ninth Circuit. See Dkt. #53. As
18 defendant appears to be proceeding with his current representation, the Court DENIES his
19 motion as moot.
20         DATED this 19th day of April, 2019.
21
22
23                                                 A
                                                   Robert S. Lasnik
24                                                 United States District Judge
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR NEW COUNSEL - 1
